Title: Bill for the Organization of Orleans Territory, 23 November 1803
From: Jefferson, Thomas
To: 


               
                  23 Nov. 1803
               
               Be it enacted &ca. that all that portion of country ceded by France to the US. under the name of the province of Louisiana, which lies south of the Missipi territory & of an East & West line passing from the Missipi 10. miles North of the town of Natchitoches to the Western boundary of the said cession, shall constitute a territory of the US. under the name of the territory of Orleans the government whereof shall be organised & administered as follows.
               The Executive power shall be vested in a Governor who shall hold his office during the term of 4. years unless sooner removed by the Pres. of the US. who shall be commander in chief of the militia of the said territory, shall have the power to grant pardons for offences against the sd territory & reprieves for those against the US. until the decision of the President of the US. thereon shall be made known, to appoint and commission all officers civil & of the militia whose appointments are not herein otherwise provided for & which shall be established by law. but the legislature of the territory may, by law, vest the appointment of such inferior offices as they think proper in other persons. he may on extraordinary occasions convene the legislature & shall take care that the laws be faithfully executed.
               A Secretary of the territory shall also be appointed who shall hold his office during the term of 4. years unless sooner removed by the Pres. of the US. and whose duty it shall be under the direction of the Governr to record & preserve all the proceedings & papers of the Executive and all the acts of the legislature. in case of the vacancy of the office of Governor, or of his absence from the territory, the government thereof shall devolve on the Secretary.
               The Judicial power shall be vested in a Superior court, & in such county courts and justices of the peace as the legislature of the territory may from time to time establish. the judges of the Superior court and the justices of peace shall hold their offices for the term of 4. years.
               The Superior court shall consist of 3. judges who shall have jurisdiction in all criminal cases, and exclusive jurisdiction in those which are capital; and original and appellate jurisdiction in all civil cases of the value of 100. D. it’s sessions shall commence on the first Monday of every month, and continue till all the business depending before them in a state to be acted on, shall be gone through. they shall appoint their own clerk. the county courts shall consist of such quorum of the justices of the peace of the county as the legislature shall establish, shall have jurisdiction in all criminal cases not capital, and in all civil cases of the value of 50. D. and shall hold it’s sessions monthly: and the justices of the peace shall individually be conservators of the peace, and have jurisdiction in civil cases under 20. D. value.
               In all criminal prosecutions which are capital, the trial shall be by a jury of 12. good & lawful men of the vicinage; in all other cases criminal & civil, it shall be the duty of the legislature to introduce the trial by jury so soon, and under such modifications as to number & other circumstances, as the habits & state of the people of the territory will admit.
               The legislative powers shall be vested in 24. of the most notable fit & discreet persons of the territory to be selected annually by the Governor from among those holding real estate therein who shall have resided one year at least in the said territory and hold no office of profit under the territory or the US.: they shall keep and publish a journal of their proceedings, shall chuse their Speaker & other officers: shall meet on their own adjournments, as well as on the summons of the Governor; shall determine the rules of their own proceedings, save only that every law shall be passed at 3 several readings on three several days, & by a majority of those present at each respective reading: and before it become a law, shall be presented to the Governor, & if approved by him, he shall sign it, but if not approved, it shall be no law.
               Their power shall extend to all the rightful subjects of legislation; but no law shall be valid which is inconsistent with the constitution of the US. with the laws of Congress, or which shall lay any person under restraint, burthen, or disability on account of his religious opinions, declarations or worship; in all of which he shall be free to maintain his own, & not burthened for those of another.
               The laws in force in the territory at the commencement of this act, and not inconsistent with the preceding restrictions, shall continue in force, unless repealed, altered or modified by the legislature.
               The Governor, Secretary, Judges, Attorney for the US in the Superior court, Marshal of the same court, and all General officers of the militia shall be appointed by the President of the US. in the recess of the Senate, but shall be nominated at their next meeting for their advice and consent.
               
                  
                      The Governor shall recieve a salary
                      of 5000. D.
                  
                  
                     the Secretary
                     of 2000. D.
                  
                  
                     the Judges each
                     of 2500. D.
                  
                  
                     the Attorney for the US
                      of  500. D.
                  
               
               to be paid out of the revenues of impost & tonnage accruing within the territory
               The members of the legislature, justices of the peace, and officers of the militia shall recieve no compensation. 
               § Slaves may be admitted into the sd. territory of Orleans from any of the US. or of their territories which prohibit their importation from abroad, on condition that their grandchildren shall be free: but they shall be admitted from no other state, territory or country.
               The residue of the province of Louisiana so ceded to the US. shall remain under the same name & form of government as heretofore: save only that the paramount powers exercised by the former governors of the province shall now be transferred to a Governor to be appointed by the President of the US. and that the powers exercised by the Commandant of a post or district shall be hereafter vested in a civil officer to be appointed by the President in the recess of the Senate, but to be nominated at the next meeting thereof for their advice & consent: under the orders of which commandant the officers, troops, & militia of his station shall be: who, in cases where the military have been used under the laws heretofore existing, shall act by written orders, & not in person: and who shall recieve as a full compensation the pay, rations & emoluments allowed to a Colonel in the army of the US. acting at a separate station. the Governor shall recieve an annual Salary of   D. to be paid from out of the impost & tonnage of N. Orleans.
               It shall moreover be lawful for the President of the US. to unite the districts of two or more commandants of posts into one, where their proximity, or ease of intercourse will permit without injury to the inhabitants thereof.
            